Citation Nr: 1222221	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there is permanent incapacity for self-support.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to December 1956.  The Veteran died in September 1957 and the appellant is his surviving daughter.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO determined that permanent incapacity for self-support for the appellant was not established.  The appellant disagreed with that determination asserting that she is totally disabled, and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, substantive appeal to the Board, dated in July 2009, the appellant requested to appear for a personal hearing before a Veterans Law Judge at the Board.  The appellant later requested to appear for a travel board hearing at the RO.  

The RO scheduled the appellant for a hearing at the RO before a Veterans Law Judge in August 2011.  The appellant failed to report to the hearing, but subsequently provided good cause for her failure to report.  As such, a Veterans Law Judge at the Board granted a Motion to reschedule the hearing pursuant to 38 C.F.R. § 20.704.  

In correspondence received at the Board in June 2012, the appellant reiterated her desire to appear for a video-conference at the RO before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if she so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  Given that the appellant has indicated her desire to appear before the Board to present testimony in support of her appeal, and the Board granted a Motion to reschedule her hearing, the case is remanded for the appellant to be scheduled for a personal hearing, either in person, or via video conference if the appellant so chooses.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a personal hearing at the RO, or, a video conference if she so chooses, before a Veterans Law Judge sitting in Washington, D.C., per the appellant's request.  The RO should notify the appellant and her representative, if any, of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


